Citation Nr: 0304391	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  95-42 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
pulmonary tuberculosis, moderately advanced, inactive, post 
pneumothorax right, with fibrosis, for the period prior to 
February 18, 1992.

2.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis, moderately advanced, inactive, post 
pneumothorax right, with fibrosis, for the period beginning 
on February 18, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  The Board remanded this case back to the 
RO for further development in October 2000, and the case has 
since been returned to the Board.

In an April 1995 rating decision, the RO increased the 
evaluation for the veteran's pulmonary tuberculosis from 20 
percent to 30 percent, effective from February 18, 1992.  
This does not represent a complete grant of the benefit 
sought on appeal; as such, both the prior 20 percent 
evaluation and the current 30 percent evaluation remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

At the time of a VA examination in October 2001, the examiner 
indicated that the veteran's residuals of his service-
connected pulmonary tuberculosis most likely included 
scoliosis.  Subsequently, the RO contacted the veteran in 
August 2002 about a claim for service connection for a back 
condition on a secondary basis.  The veteran then responded.  
The RO has not yet made a determination on this claim.  Since 
this matter may be separately rated, it is not inextricably 
intertwined with the issues on appeal.  Therefore, the Board 
is referring this matter to the RO to take appropriate 
action.  




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period prior to February 18, 1992, the 
veteran's pulmonary tuberculosis was productive of primarily 
mild symptoms, with minimal restriction shown on pulmonary 
function testing.

3.  For the period dated on and after February 18, 1992, the 
veteran's pulmonary tuberculosis has been productive of 
increased limitation of pulmonary functioning; this 
disability is still significantly less than severe in degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for pulmonary tuberculosis, moderately advanced, inactive, 
post pneumothorax right, with fibrosis, for the period prior 
to February 18, 1992 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.97, Diagnostic Codes 6722 and 6832 
(2002); 38 C.F.R. § 4.97, Diagnostic Codes 6722 and 6802 
(1996).  

2.  The criteria for an evaluation in excess of 30 percent 
for pulmonary tuberculosis, moderately advanced, inactive, 
post pneumothorax right, with fibrosis, for the period 
beginning on February 18, 1992 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Codes 6722 and 
6832 (2002); 38 C.F.R. § 4.97, Diagnostic Codes 6722 and 6802 
(1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him multiple VA 
examinations addressing his claimed disorder.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the VA 
informed him of the need for such evidence in a November 2002 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  
This issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

In a March 1945 rating decision, the Baltimore, Maryland VARO 
granted service connection for pulmonary tuberculosis as 
incurred in service and assigned a 100 percent evaluation, 
effective from February 1945.  In a September 1952 rating 
decision, the Louisville, Kentucky VARO reduced this 
evaluation, with a 50 percent evaluation assigned from August 
22, 1954 to August 21, 1958; a 30 percent evaluation 
effective from August 22, 1958 to August 21, 1963; and a 10 
percent evaluation effective from August 22, 1963.  However, 
in a June 1983 rating decision, the Washington VARO increased 
this evaluation to 20 percent, effective from February 1980, 
on the basis of a VA examination showing dyspnea, extensive 
pleural thickening, and loss of volume of the right lung.

A December 1989 VA examination revealed the veteran's 
pulmonary tuberculosis to be inactive.  Chest x-rays revealed 
right pleural calcification and thickening, with loss of lung 
volume.  The trachea was buckled to the right, and there was 
some possible shift of the mediastinum to the right.

During his February 1991 VA hearing, the veteran reported 
pulmonary symptoms including shortness of breath, dizziness, 
and an "unusually marked ability" to perform such functions 
as climbing stairs and swimming.

At the time of a March 1991 VA examination, the veteran 
reported increased shortness of breath and trouble climbing 
stairs.  The examiner noted that the veteran did not have a 
productive cough, but "he catches colds easily."  The 
examiner diagnosed a tuberculosis infection, with inactive 
disease.  X-rays revealed an extensive pleural reaction and 
pleural calcification on the right, probably due to a 
previous tuberculosis infection.  The trachea and mediastinum 
were shifted to the right, suggesting decreased volume on the 
right.  No recent pulmonary infiltrate was prominent.

Pulmonary function testing conducted in April 1991 revealed 
forced expiratory volume in one second (FEV-1) of 85.6 
percent of predicted value, forced vital capacity (FVC) of 
87.3 percent of predicted value, the ratio of FEV-1 over 
forced vital capacity (FEV-1/FVC) of 71.8 percent, and 
diffusion capacity of the lung by the single breath method 
(DLCO(SB)) of 93.7 percent of predicted value.

In a May 1991 statement, a VA doctor commented on the effect 
of the psychological impact of the veteran's multiple medical 
problems, including pulmonary tuberculosis, but this 
statement contains minimal information as to the extent of 
that particular disability.  

The claims file includes a further VA doctor's letter, dated 
on February 12, 1992.  This doctor contested the RO's denial 
of the veteran's claim and indicated that "a lung which is 
collapsed and scared (sic) to the point of functionlessness 
does not sound clear on auscultation unless "clear" means 
"doesn't sound" as a fully ventilating normal lung does."  
Also, this doctor questioned whether the veteran's 
predisposition to colds and flu was "normal."  

During his September 1993 VA pulmonary tuberculosis 
examination, the veteran again complained of shortness of 
breath on exertion.  The examiner cited 1950 as the date of 
inactivity of pulmonary tuberculosis.  X-rays revealed 
extensive right pleural parenchymal disease; calcified 
pleural thickening, particularly laterally and in the base 
with a calcified surface and almost a pattern of pleural 
incasing which may substantially contribute to restrictive 
lung disease; extensive scarring throughout the right lung, 
with calcified pleural plaques; and increased markings in the 
left lung that raised the possibility of chronic obstructive 
pulmonary disease (COPD).  

Pulmonary function tests dated in October 1993 revealed FEV-1 
of 77.1 percent of predicted value, FVC of 81.5 percent of 
predicted value, FEV-1/FVC of 72 percent, and DLCO(SB) of 
75.3 percent of predicted value.  The examiner noted that an 
obstructive defect could be present.  A second series of 
pulmonary function tests from this date revealed FEV-1 of 
74.5 percent of predicted value, FVC of 78.5 percent of 
predicted value, FEV-1/FVC of 72 percent, and DLCO(SB) of 74 
percent of predicted value.  

The veteran reiterated his concerns about shortness of breath 
and performing such tasks as walking up hills and stairs 
during his April 1994 VA hearing.

During his January 1995 VA examination, the veteran reported 
worsening shortness of breath and stated that he could not 
walk more than one block without having to stop.  The 
examination of the chest revealed that the left side expanded 
very well, while the right side was diminished in expansion.  
Lung sounds were very good on the left side but diminished on 
the right side.  Percussion showed hyper-resonance on the 
left side and slight dullness on the right side.  The 
impressions were a healed tuberculosis lesion of the right 
lung and fibrosis of the right lung.  X-rays from the same 
date revealed no interval change from the previous 
examination, with extensive pleural calcification and pleural 
thickening on the right, pulmonary fibrosis, and deviation to 
the trachea on the right that was probably secondary to a 
previous inflammatory process.  

Another letter dated in June 1995 from RJW, MD, a VA doctor, 
indicates that he again was writing in support of the 
veteran's claim; he noted his earlier letters, including that 
in February 1992.  He pointed out that the veteran's right 
lung remained fibrotic and did not contribute to his 
functional pulmonary capacity.  The doctor stated that the 
veteran had "severe, extensive fibrosis and severe dyspnea 
on slight exertion with corresponding ventilatory deficit - 
confirmed by pulmonary function tests - with marked 
impairment of health."     

The veteran underwent a VA general medical examination in 
March 1997.  A chest examination conducted during this 
examination revealed very distant breath sounds on the right 
side, with dullness to percussion; significant right chest 
muscular atrophy; and clearness to percussion and 
auscultation on the left.  The diagnoses included a history 
of pulmonary tuberculosis, inactive for years; status post 
induced right pneumothorax; and pulmonary emphysema and 
fibrosis.  Chest x-rays revealed old right lung scarring, 
with fibrocalcific changes from prior tuberculosis but no 
active disease.  

During his July 2000 Board hearing, the veteran reported 
severe dyspnea on slight exertion, marked impairment of 
heath, and difficulty with climbing stairs.  

Following the Board's remand, the veteran was afforded a VA 
pulmonary tuberculosis examination in October 2001.  During 
this examination, he reported shortness of breath on mild to 
moderate physical exertion, a dry cough for several years, 
and a productive cough lasting two to three days about three 
times per month.  X-rays revealed significant volume loss of 
the right lung, with scarring and extensive pleural 
thickening with calcification.  Pulmonary function tests were 
noted to have shown mild airflow obstruction and a moderate 
gas exchange defect.  The diagnosis was a tuberculosis 
infection with inactive disease, and the examiner noted that 
the residuals associated with this disease included extensive 
scarring of the right hemithorax, including the right cavity, 
the right lung (with secondary volume loss), and most likely 
the scoliosis.  

The report of the pulmonary function testing from October 
2001 indicates FEV-1 of 80.9 percent of predicted value, FVC 
of 83 percent of predicted value, FEV-1/FVC of 68 percent, 
and DLCO (SB) of 58 percent of predicted value.  The examiner 
noted that DLCO was mildly reduced but normal for lung 
volume.  The results were described as not showing 
restriction.

During the pendency of the veteran's appeal, the schedular 
criteria for evaluating respiratory disorders have been 
substantially revised.  The United States Court of Appeals 
for Veterans Claims (Court) has held that if the applicable 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a subsequent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

In this case, the veteran's pulmonary tuberculosis has been 
evaluated under the criteria of 38 C.F.R. § 4.97, Diagnostic 
Codes 6722 and 6802 (1996), in effect through October 6, 1996 
but still applicable under Karnas, and 38 C.F.R. § 4.97, 
Diagnostic Codes 6722 and 6832 (2002), in effect as of 
October 7, 1996.

Under 38 C.F.R. § 4.97, Diagnostic Code 6722 (1996), chronic, 
moderately advanced, and inactive pulmonary tuberculosis was 
assigned a 20 percent evaluation in cases following 
moderately advanced lesions, provided there was continued 
disability, emphysema, dyspnea on exertion, and impairment of 
health.  A 30 percent evaluation was warranted in cases 
following far advanced lesions diagnosed at any time while 
the disease process was active, minimum.  A 50 percent 
evaluation was warranted in cases for five years, or to 
eleven years following the date of inactivity.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6802 (1996), a 10 
percent evaluation was warranted for definitely symptomatic 
unspecified pneumoconiosis, with pulmonary fibrosis and 
moderate dyspnea on extended exertion.  A 30 percent 
evaluation was in order in moderate cases, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent 
evaluation was assigned in severe cases, with extensive 
fibrosis and severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.

Under 38 C.F.R. § 4.97, Diagnostic Codes 6722 (2002), a 30 
percent evaluation is warranted for chronic, moderately 
advanced, and inactive pulmonary tuberculosis, following far 
advanced lesions diagnosed at any time while the disease 
process was active, minimum.  A 50 percent evaluation is 
warranted for five years, or to eleven years following the 
date of inactivity.

Under 38 C.F.R. § 4.97, Diagnostic Codes 6832 (2002), a 30 
percent evaluation is warranted for pneumoconiosis 
(silicosis, anthracosis, etc.) manifested by FVC of 65 to 74 
percent of predicted value, or DLCO (SB) of 56 to 65 percent 
of predicted value.  A 60 percent evaluation is in order in 
cases of FVC of 50 to 64 percent of predicted value, DLCO(SB) 
of 40 to 55 percent of predicted value, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption of 
cardiorespiratory limitation.  

As indicated above, only the 1996 diagnostic criteria are 
applicable to the claim for an evaluation greater than 20 
percent prior to February 18, 1992.  The Board is aware that, 
during that period, the veteran reported frequent dyspnea and 
resultant difficulty with daily activities.  Also, his x-rays 
clearly showed the damage resulting from his history of 
pulmonary tuberculosis.  That having been noted, however, the 
evidence from this period does not indicate moderate 
symptoms, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests; or far advanced lesions diagnosed at any time while 
the disease process was active, minimum.  Rather, the 
findings from the veteran's April 1991 pulmonary function 
tests were largely mild in degree; while FEV-1/FVC was 71.8 
percent, FEV-1, FVC, and DLCO(SB) were over 85 percent of the 
predicted value.  As such, the Board finds no basis for an 
evaluation in excess of 20 percent for the period prior to 
February 18, 1992.

For the entire period dated on and after February 18, 1992, 
the 1996 provisions of Diagnostic Codes 6722 and 6802 are 
applicable.  The Board is aware that the pulmonary function 
tests from October 1993 showed reduction in FEV-1, FVC, and 
DLCO(SB), as compared to the 1991 findings, and the veteran 
has continued to complain of shortness of breath.  However, 
the Board finds that the assigned 30 percent evaluation under 
the 1996 criteria fully contemplates this degree of increased 
symptomatology.  Specifically, there is no evidence of severe 
disability, with extensive fibrosis and severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  

The Board recognizes that the veteran's treating physician 
provided many documents in support of the veteran's claim, 
including the June 1995 document that quoted verbatim the old 
rating criteria for a 60 percent evaluation as applicable to 
the veteran.  The Court has held that it is the Board's duty 
to determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
analyze the weight of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

As to the VA doctor's June 1995 statement, it must be 
considered against the other probative evidence in the 
record.  Initially, the opinion of this doctor recites the 
rating criteria but does not provide supporting data to 
corroborate the conclusions.  When the Board reviews the 
actual medical findings that go towards each element of the 
rating criteria, the Board cannot conclude that an increased 
rating is warranted.  For example, the pulmonary function 
testing of October 2001 showed no significant change from 
earlier measurements beginning in 1993, except for mildly 
improved FVC.  Significantly, the DLCO was documented as 
mildly reduced but normal for lung volume; there is no 
confirmation of a ventilatory deficit corresponding to severe 
dyspnea on slight exertion.   

Moreover, as the veteran's pulmonary tuberculosis has been 
noted to be inactive for over 50 years, this appeal falls 
well outside the time periods contemplated in the old 
criteria of Diagnostic Code 6722.  These sections therefore 
do not present a basis for an evaluation in excess of 30 
percent.

Additionally, 38 C.F.R. § 4.97, Diagnostic Codes 6722 and 
6832 (2002) are applicable as of October 7, 1996.  However, 
the evidence does not show FVC of 50 to 64 percent of 
predicted value, DLCO(SB) of 40 to 55 percent of predicted 
value, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption of cardiorespiratory limitation, as needed 
for a 60 percent evaluation under Diagnostic Code 6832.  
Also, the criteria of Diagnostic Code 6722 were not 
significantly altered in the noted revisions, and, as 
indicated above, the veteran's pulmonary tuberculosis has 
been documented as inactive for over 50 years; as such, this 
appeal falls well outside the time periods contemplated in 
this section.  Therefore, these sections also do not present 
a basis for an evaluation in excess of 30 percent.

The Board is aware that, in the June 2002 Supplemental 
Statement of the Case, the RO reconsidered the veteran's 
evaluation under several other code provisions.  However, 
there is no evidence of chronic bronchitis or chronic pleural 
effusion or fibrosis with FEV-1 of 40 to 55 percent of 
predicted value, FEV-1/FVC of 40 to 55 percent, DLCO(SB) of 
40 to 55 percent of predicted value, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) (the criteria for a 60 percent evaluation under 
Diagnostic Codes 6600 and 6845).

Overall, the evidence does not support either an evaluation 
in excess of 20 percent for pulmonary tuberculosis for the 
period prior to February 18, 1992 or an evaluation in excess 
of 30 percent for the period beginning on February 18, 1992.  
As the preponderance of the evidence is against the veteran's 
claims for those benefits, his claims must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected pulmonary tuberculosis has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern the 
assignment of extraschedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for pulmonary tuberculosis, moderately advanced, 
inactive, post pneumothorax right, with fibrosis, for the 
period prior to February 18, 1992, is denied.

The claim of entitlement to an evaluation in excess of 30 
percent for pulmonary tuberculosis, moderately advanced, 
inactive, post pneumothorax right, with fibrosis, for the 
period beginning on February 18, 1992, is denied.


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

